Case: 20-10197     Document: 00515672328          Page: 1    Date Filed: 12/14/2020




              United States Court of Appeals
                   for the Fifth Circuit
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                      December 14, 2020
                                   No. 20-10197                          Lyle W. Cayce
                                                                              Clerk

   P.P., a Minor Student with Disabilities, by and Through her
   Parents/Guardians/Next Friends; Jennifer McCann Pinault; Ray
   Pinault,

                                          Plaintiffs—Appellants Cross-Appellees,

                                       versus

   Northwest Independent School District,

                                          Defendant—Appellee Cross-Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 4:18-CV-578


   Before Owen, Chief Judge, and King and Engelhardt, Circuit Judges.
   Per Curiam:*
          P.P. is a minor student who attended school and received special
   education services in the Northwest Independent School District
   (“Northwest”) during the 2016–17 (fifth grade) and 2017–18 (sixth grade)



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-10197      Document: 00515672328           Page: 2   Date Filed: 12/14/2020




                                     No. 20-10197


   academic years. Pursuant to the Individuals with Disabilities Education Act
   (“IDEA”), P.P. and parents, Jennifer McCann Pinault and Ray Pinault (“the
   Pinaults”), sought administrative relief against Northwest. Following a due
   process hearing, a hearing officer issued a written decision, which was then
   challenged in district court. The district court concluded that Northwest
   failed to timely identify P.P. for special education services (“child find”) and
   to provide her a free appropriate public education (“FAPE”) during the
   2016–17 academic year, but declined to award compensatory relief. We
   reverse in part and affirm in part.
                                I. BACKGROUND
          P.P. is diagnosed with dyslexia and learning disabilities in reading,
   math, listening, and writing skills. Northwest deemed her eligible for special
   education services under the IDEA on February 1, 2017, after completing a
   Full and Individual Evaluation (“FIE”). On that same date, Northwest
   convened an Admissions, Review, and Dismissal (“ARD”) Committee
   meeting with the Pinaults, where P.P.’s initial individual education program
   (“February 2017 IEP”) was proposed and adopted.
          On February 8, 2017, the Pinaults notified Northwest of their
   dissatisfaction with the February 2017 IEP and requested an Independent
   Education Evaluation (“IEE”). Northwest granted the request, but the IEE
   was not completed until April 5, 2017. In the interim, Northwest attempted
   to schedule an ARD Committee meeting with the Pinaults to address their
   concerns and revise the IEP, but the Pinaults refused to meet before
   completion of the IEE. On May 5, 2017, the ARD Committee and the
   Pinaults agreed to amend the February 2017 IEP without a formal meeting
   (“amended February 2017 IEP”) to address P.P.’s failure of the reading
   section of the State of Texas Academic Assessments of Academic Readiness
   (“STAAR”).




                                          2
Case: 20-10197     Document: 00515672328          Page: 3   Date Filed: 12/14/2020




                                   No. 20-10197


          On May 25, 2017, the ARD Committee and the Pinaults met to review
   the IEE and discuss a revised IEP for the upcoming 2017–18 academic year.
   The ARD Committee proposed an IEP with more comprehensive reading
   and language arts goals, previously absent math and writing goals, and
   enrollment in Northwest’s middle-school dyslexia class (“May 2017 IEP”),
   which would replace an elective. The Pinaults rejected the dyslexia class,
   because they disagreed with the program’s teaching methods and did not
   want P.P. to sacrifice her elective. The Pinaults requested a dyslexia class
   taught under the Lindamood Phoneme Sequencing (“LiPS”) program
   recommended by the IEE evaluator, Dr. Jennifer Morrison, and further
   requested that P.P. keep her elective. The ARD Committee responded that
   because Northwest’s dyslexia class was a general education program and not
   a special education program, it lacked authority to make these modifications.
   The ARD Committee directed the Pinaults to pursue their request with the
   general education department and advised that all agreed-upon provisions in
   the May 2017 IEP could be adopted in the meantime. However, the Pinaults
   declined to adopt any portion of the May 2017 IEP.
         On June 16, 2017, P.P. and the Pinaults (collectively “Plaintiffs”),
   filed an administrative complaint and request for a due process hearing,
   seeking compensatory education based on allegations that Northwest
   violated its child find and FAPE duties under the IDEA. Before the hearing,
   Northwest offered P.P. additional evaluations and individualized tutoring
   sessions during the 2017–18 academic year. Plaintiffs did not accept these
   offers. Following a two-day hearing, the hearing officer issued a written
   decision, finding that Northwest violated its child find duty from March to
   October 2016, Northwest satisfied its FAPE duty during the 2016–17 and
   2017–18 academic years, and Plaintiffs failed to establish entitlement to
   compensatory education.




                                         3
Case: 20-10197      Document: 00515672328           Page: 4   Date Filed: 12/14/2020




                                     No. 20-10197


           Plaintiffs and Northwest respectively sought review of the hearing
   officer’s decision in district court. The district court issued a final judgment
   concluding that (1) Northwest violated its child find duty from March to
   October 2016; (2) Northwest violated its FAPE duty during the 2016-17
   academic year; (3) Northwest satisfied its FAPE duty during the 2017-18
   academic year; and (4) Plaintiffs failed to establish entitlement to
   compensatory education. In reaching its FAPE findings, the district court
   determined that the February 2017 IEP and its amendment were
   substantively deficient under the IDEA, but the unadopted May 2017 IEP
   was IDEA-compliant.
           Plaintiffs appealed and Northwest cross-appealed the district court’s
   final judgment to this court. Plaintiffs argue that the district court erred in
   finding that Northwest satisfied its FAPE duty during the 2017–18 academic
   year and in denying compensatory education. Plaintiffs further contend that
   the district court erred in not finding that Northwest’s child find and FAPE
   violations began in October 2013. Northwest argues that the district court
   erred in finding that it violated its FAPE duty during the 2016–17 academic
   year.
                         II. STANDARDS OF REVIEW
           When reviewing a hearing officer’s decision, the district court’s
   review is “virtually de novo.” Teague Indep. Sch. Dist. v. Todd L., 999 F.2d
   127, 131 (5th Cir. 1993). Although the district court is to give “due weight to
   the hearing officer’s findings, the court must ultimately reach an
   independent decision based on a preponderance of the evidence.” Cypress-
   Fairbanks Indep. Sch. Dist. v. Michael F. by Barry F., 118 F.3d 245, 252 (5th
   Cir. 1997) (citation omitted). The Supreme Court has cautioned, however,
   that this standard is “by no means an invitation to the courts to substitute
   their own notions of sound educational policy for those of the school




                                          4
Case: 20-10197       Document: 00515672328           Page: 5   Date Filed: 12/14/2020




                                      No. 20-10197


   authorities which they review.” Bd. of Educ. of Hendrick Hudson Cent. Sch.
   Dist., Westchester Cty. v. Rowley, 458 U.S. 176, 206 (1982).
            “This court, in turn, reviews legal questions de novo and factual
   questions for clear error.” Dallas Indep. Sch. Dist. v. Woody, 865 F.3d 303,
   309 (5th Cir. 2017). “Mixed questions should be reviewed under the clearly
   erroneous standard if factual questions predominate, and de novo if the legal
   questions predominate.” Seth B. ex rel. Donald B. v. Orleans Par. Sch. Bd., 810
   F.3d 961, 967 (5th Cir. 2016) (citation omitted). “The district court’s
   findings of underlying fact, such as findings that a disabled student obtained
   educational benefits under an IEP, are reviewed for clear error.” Michael F.,
   118 F.3d at 252. “Under a clear error standard, we will not reverse the district
   court unless we are left with a definite and firm conviction that a mistake has
   been committed.” R.P. ex rel R.P. v. Alamo Heights Indep. Sch. Dist., 703 F.3d
   801, 808 (5th Cir. 2012) (citation omitted).
            “Generally, on appeal, we do not address issues that were not raised
   in the lower court.” Vela v. City of Houston, 276 F.3d 659, 678 (5th Cir. 2001).
   Plaintiffs argue on appeal that the district court erred in not finding that
   Northwest’s child find and FAPE violations began in October 2013.
   However, the hearing officer’s child find determination was not challenged
   in district court. Plaintiffs challenged the hearing officer’s FAPE findings in
   district court, but this challenge was confined to the 2016–17 and 2017–18
   academic years. Accordingly, this court will not address the child find issue
   and will only address the FAPE issue during 2016–17 and 2017–18 academic
   years.
                                 III. DISCUSSION
            Before analyzing whether the district court erred in declining to award
   compensatory education, the court first turns to two underlying issues about




                                           5
Case: 20-10197       Document: 00515672328          Page: 6   Date Filed: 12/14/2020




                                     No. 20-10197


   whether Northwest provided P.P. with a FAPE for the 2016–17 and 2017–18
   academic years.
   A. FAPE
          “If a determination is made that a child has a disability and needs
   special education and related services, an IEP must be developed for the
   child.” 34 C.F.R. § 300.306(c)(2); see also 20 U.S.C. § 1414(d)(2)(A). An
   IEP is a “written statement” that outlines how special education and related
   services will be delivered to the child. 20 U.S.C. § 1414(d)(1)(A). The school
   district’s statutory obligation to design and deliver an IEP falls under its
   broader duty to provide a FAPE to all IDEA-eligible students. 20 U.S.C. §
   1412(a)(1).
          Texas law provides statutory timelines for completing a student’s FIE
   to determine eligibility for special education services and proposal of the
   student’s initial IEP. 19 TEX. ADMIN. CODE § 89.1011. Texas school districts
   are entitled to follow these timelines, and the IDEA does not require
   provision of an “immediate interim FAPE or services of any kind” before the
   student’s initial IEP proposal. Woody, 865 F.3d 303 at 313–22. Northwest
   completed P.P.’s FIE and initial IEP proposal on February 1, 2017, and
   Plaintiffs do not argue that Northwest failed to follow the applicable statutory
   timelines.
          For a student integrated into the general education classroom, a
   school district may deprive a student of a FAPE by imposing an IEP that is
   not “reasonably calculated to enable the child to achieve passing marks and
   advance from grade to grade.” Rowley, 458 U.S. at 204. “Any review of an
   IEP must appreciate that the question is whether the IEP is reasonable, not
   whether the court regards it as ideal.” Endrew F. ex rel. Joseph F. v. Douglas
   Cty. Sch. Dist. RE-1, 137 S. Ct. 988, 999 (2017) (emphasis in original). To
   determine whether a student’s IEP substantively complies with the IDEA,




                                          6
Case: 20-10197      Document: 00515672328           Page: 7    Date Filed: 12/14/2020




                                     No. 20-10197


   we consider whether “(1) the program is individualized on the basis of the
   student’s assessment and performance; (2) the program is administered in
   the least restrictive environment; (3) the services are provided in a
   coordinated and collaborative manner by the key stakeholders; and (4)
   positive academic and non-academic benefits are demonstrated.” Michael F.,
   118 F.3d at 253. These factors need not be accorded any particular weight or
   applied in any particular way; rather, they are merely “indicators of an IEP’s
   appropriateness . . . intended to guide [courts] in the fact-intensive inquiry of
   evaluating whether an IEP provided an educational benefit.” Richardson
   Indep. Sch. Dist. v. Michael Z., 580 F.3d 286, 294 (5th Cir. 2009) (citations
   omitted). Nevertheless, this court has found that the fourth factor is “one of
   the most critical factors in this analysis.” Houston Indep. Sch. Dist. v. V.P. ex
   rel. Juan P., 582 F.3d 576, 588 (5th Cir. 2009).
   1. Individualization
          An IEP must include a statement of the student’s present levels of
   academic achievement/functional performance describing how her disability
   affects her involvement and progress in the general education curriculum. 20
   U.S.C. § 1414(d)(1)(A)(i)(I). It must also contain measurable annual goals
   designed to meet the student’s needs resulting from her disability. Id. §
   1414(d)(1)(A)(i)(II). The district court found that the February 2017 IEP and
   its amendment were not individualized based on lack of specificity in stating
   P.P.’s present levels of academic achievement/functional performance and
   absence of measurable goals to comprehensively address her needs resulting
   from her disabilities. The district court further found that the unadopted May
   2017 IEP was individualized based on its correction of these deficiencies.
          P.P.’s FIE diagnosed her with dyslexia and learning disabilities in
   reading, math, and listening skills. The February 2017 IEP and its
   amendment contain a sufficient statement of P.P.’s present levels of




                                          7
Case: 20-10197       Document: 00515672328            Page: 8   Date Filed: 12/14/2020




                                       No. 20-10197


   academic achievement/functional performance and address her reading and
   listening needs through goals and accommodations, however, they do not
   address her dyslexia and math needs. Thus, the district court did not err in
   concluding that the February 2017 IEP and its amendment were not
   individualized.
          Shortly before the May 2017 IEP was proposed, P.P.’s IEE identified
   an additional learning disability in writing skills. The May 2017 IEP contains
   a   sufficient    statement    of    P.P.’s    present   levels   of   academic
   achievement/functional performance and addresses her dyslexia, reading,
   math, listening, and writing needs through goals, accommodations, and
   enrollment in Northwest’s dyslexia class. Though the May 2017 IEP does not
   provide the LiPS dyslexia instruction recommended in the IEE, this court
   respects Northwest’s discretion to develop its own educational policy for its
   dyslexia class. See Rowley, 458 U.S. at 206. Therefore, the district court did
   not err in concluding that the unadopted May 2017 IEP was individualized.
   2. Least Restrictive Environment
          Under the IDEA, students must be educated in the least restrictive
   environment “[t]o the maximum extent appropriate,” with the school
   district ensuring that students are removed “from the regular educational
   environment . . . only when the nature or severity of the disability . . . is such
   that education in regular classes with the use of supplementary aids and
   services cannot be achieved satisfactorily.” 20 U.S.C. § 1412(a)(5)(A). The
   district court found that Northwest educated P.P. in the least restrictive
   environment during the 2016–17 and 2017–18 academic years, because she
   was primarily enrolled in general education classes, with supplemental
   special education instruction in her areas of need.
          During the 2016–17 academic year, P.P. was enrolled in 60 minutes
   per week of special education in reading and language arts, 30 minutes per




                                            8
Case: 20-10197      Document: 00515672328          Page: 9   Date Filed: 12/14/2020




                                    No. 20-10197


   grading period of special education in content mastery, and general education
   classes with inclusion support. During the 2017–18 academic year, P.P. was
   enrolled in 30 minutes of special education in content mastery per grading
   period, and general education classes with inclusion support. Because P.P.
   was mainly educated in the general education setting with special education
   instruction limited to her areas of need, the district court did not err in
   concluding that Northwest educated P.P. in the least restrictive environment
   during the 2016–17 and 2017–18 academic years.
   3. Coordination and Collaboration with Key Stakeholders
          Parents, school administrators, and teachers familiar with the
   student’s needs as “key stakeholders” should all be involved in the “highly
   coordinated and collaborat[ive] effort” of crafting a student’s IEP. Michael
   F., 118 F.3d at 253. The district court concluded that the May 2017 IEP was
   developed with key stakeholder involvement, however, the February 2017
   IEP and its amendment were not, because they failed to account for the IEE
   requested by the Pinaults.
          The district court erred in failing to recognize that Northwest could
   not have accounted for the IEE in developing the February 2017 IEP, because
   the IEE was neither requested nor completed until after the February 2017
   IEP was proposed and adopted. Moreover, the district court erred in
   overlooking the fact that Northwest immediately offered to address the
   concerns that prompted the IEE request, however, the Pinaults refused to
   meet with the ARD Committee until the IEE was complete. The record
   confirms that Northwest never denied the Pinaults an opportunity to
   participate in IEP development and abided by their wishes when they were
   not ready to discuss IEP revisions. For these reasons, the district court erred
   in finding that February 2017 IEP and its amendment were drafted without




                                         9
Case: 20-10197      Document: 00515672328           Page: 10   Date Filed: 12/14/2020




                                     No. 20-10197


   key stakeholder involvement and did not err in finding that the May 2017 IEP
   was drafted with key stakeholder involvement.
   4. Academic/Non-Academic Benefits
            The FAPE developed by an ARD Committee and described in an IEP
   “need not be the best possible one, nor one that will maximize the child’s
   educational potential; rather, it need only be an education that is specifically
   designed to meet the child’s unique needs, supported by services that will
   permit [her] to benefit from the instruction.” Michael F., 118 F.3d at 247–48
   (citation omitted). “Nevertheless, the educational benefit to which the
   [IDEA] refers and to which an IEP must be geared cannot be a mere modicum
   or de minimis; rather, an IEP must be likely to produce progress, not
   regression or trivial educational advancement.” Id. at 248 (citations
   omitted). The district court found that P.P. received academic and non-
   academic benefits during the 2016–17 and 2017–18 academic years through
   her IEPs.
            During the 2016–17 academic year, P.P. made approximately two
   years’ worth of growth in her Developmental Reading Assessment score,
   earned passing grades in all classes, and passed the STAAR math section.
   P.P.’s reading teacher testified that P.P. was able to read and comprehend
   grade-level text when she properly applied reading strategies learned in the
   classroom. Though P.P. did not pass the STAAR reading section, both the
   ARD Committee and the Pinaults agreed that P.P. be promoted to sixth
   grade.
            During the 2017–18 academic year, P.P. earned As and Bs, mastered
   grade-level content in her assessments, and performed in the top half of her
   class in language arts, math, and science. Her teachers testified that she
   utilized reading strategies on a consistent basis, thereby increasing her
   reading comprehension. By January 30, 2018, she had also mastered the goals




                                         10
Case: 20-10197     Document: 00515672328           Page: 11   Date Filed: 12/14/2020




                                    No. 20-10197


   in her annual IEP. Northwest’s staff, including P.P.’s teachers, consistently
   testified that she made progress and did well, had excellent behavior, was
   social, and had friends.
          Based on the overwhelming evidence of P.P.’s progress during the
   2016–17 and 2017–18 academic years, the district court did not err in
   concluding that P.P. demonstrated positive academic and non-academic
   benefits through her IEPs.
   5. Conclusion
          Northwest had no duty under the IDEA to provide P.P. an interim
   FAPE from the start of the 2016-17 academic year through her initial IEP
   proposal on February 1, 2017. Woody, 865 F.3d at 313–22. Because P.P.’s
   IEPs were reasonably calculated to enable her to achieve passing marks and
   advance from fifth to sixth grade under the four-factor Michael F. analysis,
   P.P. received a FAPE from her initial IEP adoption on February 1, 2017,
   through her 2017–18 academic year. See Rowley, 458 U.S. at 203–04. For
   these reasons, the district court erred in finding that Northwest violated its
   FAPE duty during the 2016–17 academic year, and did not err in finding that
   Northwest satisfied its FAPE duty during the 2017–18 academic year.
   B. Compensatory Education
          “[C]ompensatory awards . . . are designed to provide services
   prospectively to compensate for a past deficient program.” Spring Branch
   Indep. Sch. Dist. v. O.W. by Hannah W., 961 F.3d 781, 800 (5th Cir. 2020)
   (citation omitted). “Such awards should place children in the position they
   would have been in but for the violation of the [IDEA].” Id. (citations
   omitted). A compensatory award requires a “corresponding finding of an
   IDEA violation.” Id. A district court reviewing a hearing officer’s decision is
   authorized to “grant such relief as the court determines is appropriate.” 20
   U.S.C. § 1415(i)(2)(C)(iii). “The ordinary meaning of these words confers




                                         11
Case: 20-10197     Document: 00515672328            Page: 12   Date Filed: 12/14/2020




                                     No. 20-10197


   broad discretion on the court” and “equitable considerations are relevant in
   fashioning relief.” Sch. Comm. of Town of Burlington, Mass. v. Dep’t of Educ.
   of Mass., 471 U.S. 359, 369, 374 (1985).
          The only compensable IDEA violation present is Northwest’s child
   find violation. Plaintiffs bore the burden in the underlying due process
   hearing and on district court review to establish entitlement to compensatory
   education. Schaffer v. Weast, 546 U.S. 49, 62 (2005); Seth B., 810 F.3d at 972;
   Teague, 999 F.2d at 131–32 (placing burden of proof on parents requesting
   remedy in the form of reimbursement for private school). The district court
   determined that Plaintiffs failed to meet their burden based on their failure to
   take advantage of remedial services offered by Northwest and the lack of
   relevant hearing testimony from Plaintiffs’ expert and P.P.’s IEE evaluator,
   Dr. Morrison.
          Plaintiffs argue that the district court erred by not awarding P.P.
   compensatory education so she can learn to read above a second-grade level
   and do math without counting on her fingers. Plaintiffs contend that this
   court should rely on Dr. Morrison’s testimony and P.P.’s own testimony that
   she could not read sixth-grade materials, counted on her fingers for math, and
   used a calculator.
          The record confirms that the Pinaults rejected several remedial
   services offered by Northwest, including a dyslexia class, individualized
   tutoring, and further evaluations. Additionally, the Pinaults stymied
   Northwest’s efforts to correct deficiencies in P.P.’s initial IEPs by refusing
   to meet with the ARD Committee while the IEE was pending and refusing to
   adopt agreed-upon revisions in the proposed May 2017 IEP.
          As to Plaintiffs’ expert testimony, Dr. Morrison testified that she
   believed P.P. required compensatory education that focused on dyslexia
   instruction. Dr. Morrison recommended several dyslexia programs,




                                         12
Case: 20-10197     Document: 00515672328           Page: 13   Date Filed: 12/14/2020




                                    No. 20-10197


   including LiPS, Take Flight, and the Wilson Reading Program, with
   approximately 240 hours of direct instructional support to remediate features
   of P.P.’s dyslexia. However, Dr. Morrison testified that she had no training
   in dyslexia instruction or intervention, never reviewed P.P.’s initial dyslexia
   diagnosis records, and never reviewed the instructional strategies used in
   Northwest’s dyslexia program. She also testified that she had never taught or
   directly studied the LiPS program.
          In contrast, Ruth Ann Beagle, Northwest’s Assessment Facilitator
   trained in dyslexia instruction, testified regarding the appropriateness of
   Northwest’s dyslexia program and its compliance with the Texas Dyslexia
   Handbook. Specifically, Ms. Beagle explained that Texas school districts may
   use a variety of sources to satisfy the components of dyslexia instruction; one
   dyslexia program is not better than another, provided the components of
   dyslexia instruction are present; and Northwest’s dyslexia program meets
   the components for dyslexia instruction.
          Considering Dr. Morrison’s lack of experience in the dyslexia field,
   failure to review P.P.’s initial dyslexia diagnosis records, and inability to
   articulate deficiencies in Northwest’s dyslexia program, coupled with Ms.
   Beagle’s testimony regarding Northwest’s compliance with Texas standards
   for dyslexia instruction, the district court did not err in discrediting Dr.
   Morrison’s testimony. Moreover, in refusing to award the specific dyslexia
   program(s) recommended by Dr. Morrison, the district court properly
   declined to “adopt the problematic role of education policymaker” and
   refrained from “dictat[ing] which pedagogical methods a school district must
   consider and to what degree they must be incorporated on an individualized,
   case-by-case basis—an outcome the Supreme Court has specifically
   cautioned against.” Renee J. ex rel. C.J. v. Hous. Indep. Sch. Dist., 913 F.3d
   523, 530 (5th Cir. 2019) (citing Endrew F., 137 S. Ct. at 992–93; Rowley, 458
   U.S. at 207).



                                         13
Case: 20-10197     Document: 00515672328           Page: 14   Date Filed: 12/14/2020




                                    No. 20-10197


          Further, rather than relying on P.P.’s testimony, the hearing officer
   relied on the testimony from P.P.’s teachers in determining that P.P. made
   progress during her sixth-grade year, including being able to read and
   comprehend sixth-grade material. The hearing officer’s reliance on
   testimony from P.P.’s teachers, as opposed to testimony from P.P., reflects
   an implicit credibility determination that is owed deference. Lisa M. v.
   Leander Indep. Sch. Dist., 924 F.3d 205, 218 (5th Cir. 2019).
          For these reasons, the district court did not err in using its broad
   remedial discretion and equitable considerations to deny compensatory
   education.
                               IV. CONCLUSION
          For the foregoing reasons, we REVERSE the district court’s finding
   that Northwest violated its FAPE duty during the 2016–17 academic year;
   AFFIRM the district court’s finding that Northwest satisfied its FAPE duty
   during the 2017–18 academic year; and AFFIRM the district court’s denial
   of compensatory education.




                                         14